C
UNITED STATES DISTRICT COURT MARLO

WESTERN DISTRICT OF NORTH CAROLINA

NO. 3:05-MC-344 US. Distr;

In Re: Electronic Devices in Courthouses

This matter is before the court on its own motion to establish a uniform policy regarding
possessing and carrying lap top computers; cell phones; smart phones; pagers; personal digital
assistants (PDA) or other electronic devices in all federal courthouses in the Western District of
North Carolina pursuant to Local Civil Rule 83.3.

Members of the general public may bring electronic devices into the courthouses after
proper screening by the United States Marshal or any person appointed by the
Marshal, Anyone not allowing their electronic device to be screened shall not be allowed to
bring such device into the building.

Local Rule 83.3(b)(1) is hereby amended to add sub-Rule 83.3(b)(1}(9) which sub-Rule
shall read: “and (9) the general public and all jurors.” The word “and” before sub-Rule
83.3(b)(1)(8) shall be stricken.

This Order applies to all persons presenting a Summons for Jury Duty as they are now
PERMITTED to bring their lap top computers; cell phones; smart phones; pagers; personal digital
assistants (PDA) or other electronic devices into the federal courthouses in the Western District of
North Carolina.

The Clerk shall provide signage for each location advising parties to turn off their
electronic devices when not in use and when in the courtrooms.

The Clerk shall provide the United States Marshal with a copy of this Order.

SO, ORDERED on behalf of the Court this 3rd day of July, 2019.

Frank D. Whitney, Chief ;

U.S. District Court Suds”

       
